BOARDMAN, Judge.
Upon careful consideration of each of the points relied on by appellant for reversal, in light of the record and briefs, oral argument having been waived, we find that no reversible error has been demonstrated or misapplication of law by the trial judge.
We pause, however, to discuss one of the points raised by appellant wherein he contends that under the alleged charges of violations of Florida Statutes, Chapter 893, it was necessary for the state to introduce evidence that marijuana is cannabis. We do not agree. See United States v. Chapman, E.D.Va.1971, 321 F.Supp. 767, in which the court held that:
. cannabis is a synonym for marihuana as they both mean and include the flowering tops of the hemp plant.
Cf. Martinez v. People, 1966, 160 Colo. 333, 417 P.2d 485, wherein that court held marijuana is identical with cannabis, as a matter of law.
The judgment is, therefore,
Affirmed.
McNULTY, C. J., and HOBSON, J., concur.